DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Weekes et al (“Weekes”) (US 20190127056 A1).
For claim 1, Weekes discloses a vertical takeoff and landing (VTOL) aircraft (Fig. 1) comprising:
an elongate fuselage (110) defining a longitudinal axis (130) of the aircraft; fixed-position port and starboard wings (150, left and right) extending laterally (along lateral axis 135) from the fuselage (130);
an empennage (tail assembly, aft of wings 120) at an aft end of the fuselage;
127) to provide horizontal thrust to the aircraft in a direction of the longitudinal axis thereof (127 is aligned with longitudinal axis 130);
a series of port (101, 102, 103) and starboard (104, 105, 106) rotor units each of which includes axially opposed rotor blades (Fig. 2, 220, 230), and a motor (250) to rotate the rotor blades and provide vertical thrust to the aircraft (aligned with vertical axis 140); and
a logic control unit (LCU) (Para 0017, flight control system) which controllably sets an angular position of the opposed rotor blades (Fig. 7, 780; Para 0017, “the rotational position of each rotor is likewise controlled by the flight control system”) along a position axis relative to the longitudinal axis of the aircraft in response to determining an optimal position of the rotor blades during cruise flight operation (Para 0106, “to align the phase of the motor, and the rotor blade 1005, with the longitudinal axis”).
For claim 2, Weekes discloses the VTOL aircraft according to claim 1, further comprising port (107) and starboard (108) rotor booms carried by the port and starboard wings (150, left and right) and supporting the series of port (101, 102, 103) and starboard (104, 105, 106) rotor units, respectively.
For claim 3, Weekes discloses the VTOL aircraft according to claim 2, wherein the port and starboard rotor booms are aligned parallel to the longitudinal axis of the fuselage (Fig. 1, axis 130).
For claim 4, Weekes discloses the VTOL aircraft according to claim 1, wherein each of the rotor units comprising a rotor position sensor (RPS) (Fig. 10; Para 0106-0107) which senses the angular position of the rotor blades relative to the longitudinal axis of the fuselage and issues a position signal to the LCU (Para 0107, “the control system uses this information”).
For claim 5, Weekes discloses the VTOL aircraft according to claim 4, wherein each of the rotor units comprises a motor (Fig. 7, 720) and a motor control unit (MCU) (770, rotor drive system RDS) operatively connected to the motor, wherein the LCU (flight control system 780) issues a control signal to the MCU which in turn issues a command signal to the motor to cause the rotor blades to assume the Para 0107, “the control system uses this information to determine the motor's rotational speed and phase and stops the rotor when it is at the correct position”).
For claim 6, Weekes discloses the VTOL aircraft according to claim 3, wherein the port and starboard rotor booms (Fig. 1, 107, 108) extend forwardly and aft of the port and starboard wings (Fig. 1, 150), respectively.
For claim 7, Weekes discloses the VTOL aircraft according to claim 6, wherein at least a first one of the port and starboard rotor units is carried by the port and starboard rotor booms forwardly of the port and starboard wings (102 is carried forward of the wings 150) and a second one of the port and starboard rotor units is carried by the port and starboard rotor booms aft of the port and starboard wings (101 is carried aft of wings 150), respectively.
For claim 8, Weekes discloses the VTOL aircraft according to claim 6, wherein a first pair of the port and starboard rotor units is carried by the port and starboard rotor booms forwardly of the port and starboard wings (pair 102 and 105 is carried forward of wings 150) and a second pair of the port and starboard rotor units is carried by the port and starboard rotor booms aft of the port and starboard wings (pair 101 and 106 is carried aft of the wings 150), respectively.
For claim 9, Weekes discloses the VTOL aircraft according to claim 1, wherein the propeller (127) is a pusher propeller located at an aft end of the fuselage (Fig. 1; Para 0052).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weekes in view of Tighe et al (“Tighe”) (US 20180105279 A1).
For claims 10 and 11, Weekes discloses the VTOL aircraft according to claim 1, but fails to disclose wherein the aircraft comprises two pairs of the port rotor units and two pairs of the starboard rotor units, and wherein a first pair of each of the port and starboard rotor units is carried by the port and starboard rotor booms forwardly of the port and starboard wings and a second pair of each of the port and starboard rotor units is carried by the port and starboard rotor booms aft of the port and starboard wings, respectively.
However Tighe teaches a VTOL aircraft (Fig. 2A) with port and starboard rotor booms (Fig. 2A, 206), wherein the aircraft comprises two pairs of the port rotor units (Fig. 2E, as numbered corresponding to the forces, two pairs of port rotors units includes 4/5 and 7/8) and two pairs of the starboard rotor units (1/2, and 10/11), and wherein a first pair of each of the port and starboard rotor units is carried by the port and starboard rotor booms forwardly of the port and starboard wings (7/8 and 10/11 are forward of wings 204) and a second pair of each of the port and starboard rotor units is carried by the port and starboard rotor booms aft of the port and starboard wings (4/5 and 1/2 are aft of the wings 204), respectively.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Weekes by having two pairs of the port rotor units and two pairs of the starboard rotor units, with one pair of each port and starboard 
	
For claim 12, Weekes as modified by Tighe discloses the VTOL aircraft according to claim 11, wherein the port and starboard rotor booms extend forwardly and aft of the port and starboard wings (Tighe, Fig. 2A), respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Aircraft Capable Of Vertical Take-Off (US-20160207625-A1) by Judas et al relates to a VTOL aircraft of a similar configuration with the ability to stop the lift rotors in a particular position.
Fixed-wing And Electric Multi-rotor Composite Aircraft (US-20130092799-A1) by Jiang et al relates to a VTOL aircraft of a similar configuration with the ability to stop the lift rotors in a particular position.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN N M ZOHOORI whose telephone number is (571)272-7996.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA J MICHENER can be reached on (571)272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/COLIN ZOHOORI/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642